DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2022 is being considered by the examiner. The information disclosure statement (IDS) submitted on August 12, 2022 is being considered by the examiner.
Specification
The use of the terms “Bluetooth®” and “Wi-Fi-TM”, which are trade names or a marks used in commerce, has been noted in this application (see page 31, line 19 and page 34, line 2). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to because the terms are not capitalized. “Bluetooth®” should read “BLUETOOTH®” and “Wi-FiTM” should read “WI-FITM”. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a collection and delivery module; a sensing module; a flow regulation module; and a waste module in claim 1.
Prong 1: “module” is a generic place holder. See MPEP 2181: the word ‘module’ does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used.
Prong 2: there is no transition word; however, the placeholder is modified by functional language.
	“the collection and delivery module collects the fluid from the surface and transports the fluid to the sensing module”
	“the sensing module determines one or more chemical and/or physical properties of the fluid”
	“the flow regulation module controls flow of the fluid through the system”
	“the waste module collects and disposes of the fluid after the analysis is complete”
Prong 3: there is not sufficient structure to modify the generic placeholder “module”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The examiner interprets the collection surface, collection structures, inlets, and sealant material to cover the corresponding structure, material, or acts described in the specification and equivalents thereof for the collection and delivery module.
The examiner interprets the electrodes, capacitor, transistor, conductivity sensor, temperature sensor, pressure sensor, flow rate sensor, functionalized surface, and polymer layer to cover the corresponding structure, material, or acts described in the specification and equivalents thereof for the sensing module.
The examiner interprets the capillary pump, patterned surface, barrier, and fluidic valve to cover the corresponding structure, material, or acts described in the specification and equivalents thereof for the flow regulation module.
The examiner interprets the capillary pump, pavements, wicking material, and waste reservoir to cover the corresponding structure, material, or acts described in the specification and equivalents thereof for the waste module.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 9-10, 12-13, 16, 19, 21-22, 26, 31, 34-36, 38-40, 44, 46-47, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a system for collection and analysis of a biofluid from skin, does not reasonably provide enablement for a system for collection and analysis of a fluid from a surface. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. See MPEP 2164.06(a), enablement serves the dual function of ensuring adequate disclosure of the claimed invention and of preventing claims broader than the disclosed invention. Broad claim language is used at the peril of losing any claim that cannot be enabled across its full scope. The term fluid is broader than the disclosure enables, as the disclosure concerns the collection and analysis of biofluids (e.g. sweat) not any fluid. The term surface is broader than the disclosure enables, as the disclosure concerns the collection and analysis of biofluids from skin, not any surface.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 16, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitations “the wetting sensor module” and "the chemical activation module" in line 4.  There is insufficient antecedent basis for these limitations in the claim. The examiner has assumed the limitations to read --a wetting sensor module-- and --a chemical activation module-- for purposes of examination.
Claim 16 recites the limitation "the inlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner has assumed the limitation to read --an inlet-- for purposes of examination.
Claim 16 recites the limitation “the inlet” in line 2. It is unclear how the inlet relates to the other modules of the device. It is unclear whether the inlet is part of the collection structures of claim 5, or is related to one of the other modules. Appropriate correction is required.
Claims 19 & 21 are rejected by their dependency of claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9, 16, 19, 22, 26, 31, 34-35, 39-40, and 50 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Heikenfeld (WIPO Publication WO/2017/019573), hereinafter Heikenfeld-573.
Regarding Claim 1, Heikenfeld-573 teaches “a system for collection and analysis of a fluid from a surface” (see abstract, sweat sensing and sweat analyte measurement, placed on skin) “a collection and delivery module” (¶[0028], [0043], & [0058] wicking collector; Fig. 5 532, Fig. 11A 1132) “a sensing module” (¶[0036] ion specific sensors, measure the conductivity of sweat for a specific ion; Fig. 5 520, Fig. 11A 1122, 1124, and 1126) “a flow regulation module” (¶[0031] wicking coupler, ¶[0043](1) wicking pressure through capillary geometry and surface energy control; Fig. 5C 534c, Fig. 11A 1134) “a waste module” (¶[0029], [0043](2), & [0058] wicking pump; Fig. 5 530, Fig. 11A 1130); “the collection and delivery module collects the fluid from the surface and transports the fluid to the sensing module” (¶[0028] wicking collector; see Fig. 5 532, Fig. 11A 1132); “the sensing module determines one or more chemical and/or physical properties of the fluid” (¶[0036] ion specific sensors, measure the conductivity of sweat for a specific ion); “the flow regulation module controls flow of the fluid through the system” (¶[0031] wicking coupler, ¶[0043](1) wicking pressure through capillary geometry and surface energy control); “the waste module collects and disposes of the fluid” (¶[0068] wicking pump can collect and dispose of excess sweat) “after the analysis is complete” (¶[0029] wicking pump can receive sweat after the sensor).
Regarding Claim 4, Heikenfeld-573 teaches the device of claim 1 as stated above. Heikenfeld-573 further teaches “comprising a microchip assembly” (¶[0038] device in wired or wireless communication with reader device, devices could be combined; Fig. 1). A reader device with wired or wireless communication (such as a smart phone) would inherently need to have a microchip assembly in order to function as a reader with wired or wireless communication. Heikenfeld-573 further teaches “for integrating at least one module selected from the group consisting of the collection and delivery module,” (¶[0028] wicking collector) “the sensing module,” (¶[0036] sensors) “the flow regulation module,” (¶[0031] wicking coupler, ¶[0043](1) wicking pressure through capillary geometry and surface energy control) “the waste module,” (¶[0029] wicking pump, ¶[0068] wicking pump can collect and dispose of excess sweat) “the wetting sensor module, and the chemical activation module, wherein the microchip assembly comprises a printed circuit board or a wearable device” (see ¶[0008]-[0011] Figs. 1-4, device is wearable). Furthermore, it would be intrinsic for the device to have a printed circuit board if the device is in communication with a reader device, or combined (see ¶[0038]).
Regarding Claim 5, Heikenfeld-573 teaches the device of claim 1 as stated above. Heikenfeld-573 further teaches “the collection and delivery module comprises a surface with one or more collection structures” (¶[0028] wicking collector is on or adjacent to skin, ¶[0050] microfluidic channels making up a network of wicking channels; Figs. 6B & 6D; ¶[0053] trench to facilitate sweat flow, ¶[0054] trenches configured in a “tree root” pattern; Figs. 7A & 7C).
Regarding Claim 6, Heikenfeld-573 teaches the device of claim 5 as stated above. Heikenfeld-573 further teaches “the collection structures comprise at least one fluidic channel or a fluidic channel network” (¶[0050] microfluidic channels making up a network of wicking channels; Figs. 6B & 6D).
Regarding Claim 7, Heikenfeld-573 teaches the device of claim 6 as stated above. Heikenfeld-573 further teaches “the at least one fluidic channel or fluidic channel network comprises a member selected from the group consisting of a groove,” (¶[0053] trench to facilitate sweat flow; Fig. 7A) “an open or closed microfluidic channel,” (¶[0050] channels partially open to the skin surface) “a two-dimensional channel defined by surface property contrast, and a channel made of a fixed gel matrix permeable to a fluid” (¶[0049] wicking collector can have wicking pathways from a hydrogel).
Regarding Claim 9, Heikenfeld-573 teaches the device of claim 6 as stated above. Heikenfeld-573 further teaches “each of the at least one fluidic channel or fluidic channel network is modified by physical and/or chemical treatments” (¶[0050] channels can be coated so that they become hydrophilic).
Regarding Claim 16, Heikenfeld-573 teaches the device of claim 5 as stated above. Heikenfeld-573 teaches “a sealant material surrounding the inlet” (¶[0048] sweat impermeable material; Fig. 5C 570c surrounds inlet). The sweat impermeable film 570c surrounds the inlet (opening at the axis 555c) so that sweat only flows through the inlet.
Regarding Claim 19, Heikenfeld-573 teaches the device of claim 16 as stated above. Heikenfeld-573 teaches “the sealant material is impermeable to liquid” (¶[0048] sweat impermeable material, sweat is a liquid).
Regarding Claim 22, Heikenfeld-573 teaches the device of claim 5 as stated above. Heikenfeld-573 further teaches “the one or more collection structures comprise an arborescent channel network” (¶[0054] trenches configured in a “tree root” pattern; see Fig. 7A & 7C) “and wherein the arborescent channel network comprises a plurality of branched channels” (¶[0054] trenches configured in a “tree root” pattern; see Fig. 7A & 7C).
Regarding Claim 26, Heikenfeld-573 teaches the device of claim 1 as stated above. Heikenfeld-573 further teaches “the sensing module comprises at least one sensor for measuring one or more chemical and/or physical properties of the fluid” (¶[0036] ion specific sensors, measure the conductivity of sweat for a specific ion) “wherein the one or more chemical and/or physical properties of the fluid comprise a member selected from the group consisting of: a concentration of one or more substances present in the fluid,” (¶[0036] ion specific sensors, measure the conductivity of sweat for a specific ion) “a pH value of the fluid, a conductivity of the fluid,” (¶[0036] measure the conductivity of sweat) “a temperature of the fluid and/or the surface, a pressure of the fluid, and a flow rate of the fluid”.
Regarding Claim 31, Heikenfeld-573 teaches the device of claim 26 as stated above. Heikenfeld-573 further teaches “the sensing module comprises one or more reference electrodes” (¶[0037] sensors may require two or more electrodes, including reference electrodes).
Regarding Claim 34, Heikenfeld-573 teaches the device of claim 1 as stated above. Heikenfeld-573 further teaches “the flow regulation module is a passive flow regulation module comprising an overflow device” (¶[0031] wicking coupler, ¶[0043](1) wicking pressure through capillary geometry and surface energy control; Fig. 5C 534c, Fig. 11A 1134). As stated in the specification of the present application, a passive overflow device is interpreted as a surface property barrier and/or a capillary pump (see pg. 6 lines 10-13, pg. 23 ¶2), so the overflow device is read upon by the wicking pressure through capillary geometry and surface energy control.
Regarding Claim 35, Heikenfeld-573 teaches the device of claim 34 as stated above. Heikenfeld-573 further teaches “the overflow device comprises a surface property barrier and/or a capillary pump” (¶[0031] wicking coupler, ¶[0043](1) wicking pressure through capillary geometry and surface energy control). As stated in the specification of the present application, a passive overflow device is interpreted as a surface property barrier and/or a capillary pump (see pg. 6 lines 10-13, pg. 23 ¶2), so the overflow device is read upon by the wicking pressure through capillary geometry and surface energy control.
Regarding Claim 39, Heikenfeld-573 teaches the device of claim 1 as stated above. Heikenfeld-573 further teaches “the flow regulation module is positioned between the collection and delivery module and the sensing module” (¶[0058] wicking coupler between the wicking collector [collection and delivery module] and sensors [sensing module]; see Fig. 5C 534c, Fig. 11A 1134).
Regarding Claim 40, Heikenfeld-573 teaches the device of claim 1 as stated above. Heikenfeld-573 further teaches “wherein the waste module comprises a capillary pump and a waste reservoir” (¶[0030] wicking pump operates with wicking pressure, ¶[0043](1) wicking pressure is achieved through capillary geometry; see Fig. 11A 1130 for reservoir).
Regarding Claim 50, Heikenfeld-573 teaches the device of claim 1 as stated above. Heikenfeld-573 further teaches “A method of using the system of claim 1 for collection and analysis of a fluid from a surface, the method comprising affixing the system to a human body” (see abstract for the device affixed to skin). Furthermore, it is intrinsic in the disclosure that this system is for a human, as evidenced by the sweat generation rates used for the device’s operation (see ¶[0033]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 44, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld-573 as applied to claim 1 above, and in view of Hansen et al. (US Patent Publication 2021/0369490), hereinafter Hansen.
Regarding Claim 2, Heikenfeld-573 teaches the device of claim 1 as stated above. Heikenfeld-573 further teaches “a conductivity sensor” (¶[0060] impedance electrode). Heikenfeld-573 does not directly teach “a wetting sensor module for detecting presence of the fluid, wherein the wetting sensor module comprises a conductivity sensor”.
Hansen teaches a wearable device with a baseplate with one or more sensing zones for moisture detection (see abstract). Hansen teaches “a wetting sensor module” (¶[0110] sensing zone on first adhesive layer composed of electrodes, first adhesive layer on skin of user) “for detecting presence of the fluid,” (¶[0122] wetted signal generated when moisture content is elevated) “wherein the wetting sensor module comprises a conductivity sensor” (¶[0122] wetted signal determined by measured resistance).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wetting sensor of Hansen with the device of Heikenfeld-573 because the device can be optimized to analyze the sweat when the sweat is detected via the wetting sensor, thus saving power and usage of the device when there is no sweat present.
Regarding Claim 44, Heikenfeld-573 and Hansen teach the modified device of claim 2 as stated above. Heikenfeld-573 teaches “the conductivity sensor comprises one or more electrodes” (¶[0060] impedance electrode).
Regarding Claim 47, Heikenfeld-573 and Hansen teach the modified device of claim 44 as stated above. Heikenfeld-573 is silent regarding “the one or more electrodes are actuated by a DC signal”.
Hansen further teaches “the one or more electrodes are actuated by a DC signal” (¶[0099] power unit is a battery). Because the device in Hansen measures resistance (see abstract), the electrodes must be actuated by a DC signal, otherwise impedance would be measured for an AC signal.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the DC signal actuation of Hansen with the modified device of Heikenfeld-573 because actuation by a DC signal will avoid the variable impedance measurement problem caused by AC signal actuation and the frequency used.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld-573 as applied to claim 6 above, and in view of C. Huang et al. (A Capillary-Driven Microfluidic Device for Rapid DNA Detection with Extremely Low Sample Consumption, 17th International Conference on Miniaturized Systems for Chemistry and Life Sciences, 191-93, 2013), hereinafter Huang.
Regarding Claim 10, Heikenfeld-573 teaches the device of claim 6 as stated above. Heikenfeld-573 further teaches “a portion of the at least one fluidic channel or fluidic channel network… to facilitate fluid transport via capillary action” (¶[0053] geometry that promotes unidirectional capillary flow; Figs. 7A & 7C). Heikenfeld-573 is silent regarding “a portion of the at least one fluidic channel or fluidic channel network comprises pillar structures to facilitate fluid transport via capillary action).
Huang teaches a microfluidic micropillar array device for capillary flow of small amounts of sample (see abstract). Huang teaches “a portion of the at least one fluidic channel or fluidic channel network comprises pillar structures to facilitate fluid transport via capillary action” (pg. 191 §WORKING PRINCIPLE, micropillar array inside microfluidic channel, drawn by capillary force; Figs. 1 & 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the micropillar array in place of the geometry of Heikenfeld-573 to promote unidirectional capillary flow because micropillar arrays allow for greater control of flow rate (see Huang pg. 191 §INTRODUCTION).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld-573 in view of Huang as applied to claim 10 above, and further in view of Stolovitzky et al. (US Patent Publication 2017/0212098), hereinafter Stolovitzky.
Regarding Claim 12, Heikenfeld-573 and Huang teach the modified device of claim 10 as stated above. Heikenfeld-573 further teaches “to promote directional flow” (¶[0053] geometry that promotes unidirectional capillary flow; Figs. 7A & 7C). Heikenfeld-573 is silent regarding “the pillar structures comprise an interstitial distance gradient in one direction to promote directional flow”.
Stolovitzky teaches a microfluidic device with two pillar regions for fluidic flow (see abstract, Figs. 1E & 2). Stolovitzky teaches “the pillar structures comprise an interstitial distance gradient in one direction to promote directional flow” (¶[0046] fluid is driven by fluidic flow from gradient of pillars from big to small; Figs. 1E & 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the gradient pillar array with the modified device of Heikenfeld-573 because the gradient helps to ensure that the fluid will keep flowing in that direction, as the fluid flows faster as the pillars come together (see Fig. 1E for the increase in speed of the fluid as the pillar space decreases).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld-573 as applied to claim 6 above, and in view of Beech et al. (US Patent Publication 2020/0155046), hereinafter Beech.
Regarding Claim 13, Heikenfeld-573 teaches the device of claim 6 as stated above. Heikenfeld-573 is silent regarding “the at least one fluidic channel or fluidic channel network comprises a filter to exclude a contaminant”.
Beech teaches a biofluid sensing device for sample concentration (see abstract). Beech teaches “the at least one fluidic channel or fluidic channel network” (¶[0041] microfluidic channel; Fig. 2 280) “comprises a filter to exclude a contaminant” (¶[0041] pre-sensor membrane, ¶[0043] pre-sensor membrane filters; Fig. 2 294 & 296).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the filter of Beech with the device of Heikenfeld-573 because the filter can prevent contaminants, including unwanted molecules, from reaching the sensor. 
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld-573 as applied to claim 5 above, and in view of Heikenfeld (US Patent Publication 2017/0100102), hereinafter Heikenfeld-102.
Regarding Claim 21, Heikenfeld-573 teaches the device of claim 16 as stated above. Heikenfeld-573 is silent regarding “the sealant material comprises a member selected from the group consisting of an elastomer, a gel, a grease, a glue, an adhesive, and a laminate”.
Heikenfeld-102 teaches a sweat sensor device with a seal (see abstract, ¶[0026] sweat impermeable material; Fig. 5 570). Heikenfeld-102 teaches “the sealant material comprises a member selected from the group consisting of an elastomer, a gel, a grease, a glue, an adhesive, and a laminate” (¶[0026] elastomeric interconnect, tape, membrane, textile, coating, and film). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an elastic material from Heikenfeld-102 for the sealant from Heikenfeld-573, because the elasticity would allow the material to be flexible around the skin interface and properly seal off the areas that are supposed to be sealed.
Claim(s) 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld-573 as applied to claim 1 above, and in view of Heikenfeld et al. (US Patent Publication 2018/0289296), hereinafter Heikenfeld-296.
Regarding Claim 36, Heikenfeld-573 teaches the device of claim 1 as stated above. Heikenfeld-573 is silent regarding “the flow regulation module is an active flow regulation module comprising an actuated fluidic valve”.
Heikenfeld-296 teaches a device for collecting a fluid sample and analyzing the sample for target analytes (see abstract). Heikenfeld-296 teaches “the flow regulation module is an active flow regulation module comprising an actuated fluidic valve” (¶[0066] controllable valve; Fig. 11A 1155).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the controllable valve of Heikenfeld-296 with the device of Heikenfeld-573 because a controllable valve would allow more precise fluid control, such as to one sensor and not the another in a two sensor system (see ¶[0066] valve can control fluid such that sensor 1126 is wetted and sensor 1128 is unwetted; Fig. 11A).
Regarding Claim 38, Heikenfeld-573 teaches the device of claim 1 as stated above. Heikenfeld-573 is silent regarding “the flow regulation module is positioned between the sensing module and the waste module”.
Heikenfeld-296 teaches “the flow regulation module (¶[0046] fluid sample coupler; Fig. 2 232) “is positioned between the sensing module (¶[0046] sensor; Fig. 2 220) “and the waste module (¶[0046] fluid sample pump; Fig. 2 230). See Fig. 2, the fluid sample coupler 232 is between the sensor 220 and the fluid sample pump 230.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the orientation of the elements of Heikenfeld-296 with the device of Heikenfeld-573 because controlling the flow of fluid off of the sensor after the fluid has been analyzed will ensure that the sensor does not get clogged with fluid that has already been analyzed, and can thus analyze new fluid.
Claim(s) 46 is rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld-573 in view of Hansen as applied to claim 44 above, and further in view of Lin Yang et al. (The Frequency Spectral Properties of Electrode-Skin Contact Impedance on Human Head and Its Frequency-Dependent Effects on Frequency-Difference EIT in Stroke Detection from 10Hz to 1MHz, PLOS ONE, 1-21, 2017), hereinafter Yang.
Regarding Claim 46, Heikenfeld-573 and Hansen teach the modified device of claim 44 as stated above. Heikenfeld-573 teaches “the one or more electrodes are actuated by an AC signal” (¶[0060] measuring skin impedance). Because the device in Heikenfeld-573 measures impedance, the electrodes must be actuated by an AC signal, otherwise resistance would be measured for a DC signal. Heikenfeld-573 is silent regarding “in a frequency range of about 1 kHz to about 100 kHz”.
Yang teaches about measuring impedance in the skin between frequencies of 10 Hz to 1 MHz (see abstract). Yang teaches “in a frequency range of about 1 kHz to about 100 kHz” (see abstract, measuring impedance on the skin produces measurement errors with a frequency below 1 kHz and above 100 kHz).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the frequency range of 1 kHz to 100 kHz with the modified device of Heikenfeld-573 because actuating the electrodes outside of this frequency range can cause significant measurement errors, which would make the wetness detector inaccurate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D. MORONESO whose telephone number is (571)272-8055. The examiner can normally be reached M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 5712705697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.D.M./Examiner, Art Unit 4176                                                                                                                                                                                                        
/Erin M Piateski/Primary Examiner, Art Unit 3792